DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, Claims 17-23 and 26-27, in the reply filed on 7/26/2021 is acknowledged.  The traversal is on the grounds that: i) “the examination of all of the claims is not believed to create an undue burden on the USPTO and that the subject matter among the groups is not independent and distinct as required by statute”; ii) “Furthermore, different classifications as recited by the USPTO are not independent adequate grounds for restriction since the USPTO has historically examined applications containing multiple sets of claims”.  
This is not found persuasive because: i) the argument is a general allegation without specifically pointing out how the inventions are not distinct and why the examination of all claims is not believed to create an undue burden; ii) the applications containing multiple sets of claims and being historically examined by USPTO are claiming different features. Said applications cannot be used to evaluate the distinctness of inventions claimed in instant application, or used to evaluate the search/examination burden of instant application. If applicants believe there are applications claiming similar features to that of the instant application, applicants should submit or identify such evidence or clearly admit on the record that this is the case. 
The restriction requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “a head worn device” twice. It’s unclear whether they are referring to a same device. It’s unclear which one “the head worn device” refers to. Claims 18-20 are dependent from claim 17 and are therefore rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10347050 B1), in view of Border (US 20160133201 A1) and Chan (US 20180246332 A1).
Regarding Claim 17, Wang discloses a method for adapting fit of a head worn device, comprising: 
presenting a user of a head worn device with a series of test images (Col 4 Line 3 “For example, the calibration module 160 may display a test image on the display 150”); 
responsive to an identification, received from the user, of which images of the series of test images are seen by the user as projected in the head worn device (Col 4 Line 3 “For example, the calibration module 160 may display a test image on the display 150 and request and/or receive feedback from a user indicating whether the test image is visible at certain positions.”), determining an visual field location of the head worn device, based on which images of the series of test images are identified by the user (Col 3 Line 65 “In one or more embodiments, calibration module 160 is configured to determine an optical obstruction of a user. For example, calibration module may be used to perform a check to determine a location of a blind spot, floater, or the like, in a user's eye.” Notice that the teaching of Wang implies or at least render it obvious that a plurality of test images should be presented to the viewer until a blind spot, floater, or the like is found); and 
sending the visual field location to the head worn device to enable the head worn device to update configuration parameters associated with projection locations (Col 4 Line 8 “In one or more embodiments, the calibration module 160 may .
Wang discloses determining “a location of a blind spot, floater, or the like”, but does not expressly disclose determininig an eyebox location. Wang also fails to disclose the series of test images to be projected in at least two vertically adjacent recording zones of the head worn device.
However, in the same field of endeavor, Border discloses the series of test images to be projected in at least two vertically adjacent recording zones of the head worn device (Fig. 72 and Fig. 73, [0319] “The light source of the HMD can be also be segmented such as shown in FIGS. 72 and 73 wherein portions of the light source can be independently controlled to thereby illuminate only a portion of the display field of view. In this case, the displayed image is compressed into a smaller portion of the display field of view to match the area that is illuminated such as for example into the bottom 1/3 as shown in FIGS. 74 and 75.”).
Chan discloses determininig an eyebox location based on test images ([0030] “The optical characterization workstation 200 rotates and/or translates the cone assembly 210 and/or the detector assembly 215 to different test positions relative to the test lens 220, and the detector assembly 215 captures images of the test pattern for each of the different test positions… Moreover, by translating the reference point 255 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Wang with the feature of projecting test images in multiple vertically adjacent zones and determining an eyebox location based on the test images. Doing so could assist the calibration process of the display.
Regarding Claim 20, Wang-Border-Chan discloses the method as recited in claim 17, and render it obvious that the method further comprising: presenting the user of the head worn device with a second series of test images, the second series of test images to be projected in at least two vertically adjacent recording zones of the head worn device; and repeating the determining of the eyebox location and sending the eyebox location, based in part on user responses to the second series of test images (The claim simply refers to repeating the calibration process. One of ordinary skill in the art should know that a calibration process is repeatable).
Regarding Claim 21, it recites similar limitations of claim 17 but in a medium form. The rationale of claim 17 rejection is applied to reject claim 21.
Regarding Claim 23, it recites similar limitations of claim 20. The rationale of claim 20 rejection is applied to reject claim 23.

Allowable Subject Matter
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 22, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHONG WU/Primary Examiner, Art Unit 2613